UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 4, 2015 Everest Re Group, Ltd. (Exact name of registrant as specified in its charter) Bermuda 1-15731 98-0365432 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Wessex House – 2nd Floor 45 Reid Street PO Box HM 845 Hamilton HM DX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 441-295-0006 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 DISCLOSURE OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION On February 4, 2015, the registrant issued a news release announcing its fourth quarter 2014 results. A copy of that news release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The news release furnished herewith contains information regarding the registrant’s operating income (loss).Operating income (loss) differs from net income (loss) attributable to Everest Re Group, the most directly comparable generally accepted accounting principle financial measure, only by the exclusion of realized capital gains (losses) on investments.Management believes that presentation of operating income (loss) provides useful information to investors because it more accurately measures and predicts the registrant’s results of operations by removing the variability arising from the management of the registrant’s investment portfolio.In addition, management, analysts and investors use operating income (loss) to evaluate the financial performance of the registrant and the insurance industry in general. In accordance with general instruction B.2 of Form 8-K, the information in this report, including exhibits, is furnished pursuant to Item 2.02 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Exhibit No. Description News Release of the registrant, dated February 4, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EVEREST RE GROUP, LTD. By: /S/ CRAIG HOWIE Craig Howie Executive Vice President and Chief Financial Officer Dated:February 4, 2015 EXHIBIT INDEX Exhibit Number Description of Document Page No. News Release of the registrant, dated February 4, 2015 5
